Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
The amendment filed on 1/12/2022, responding to the office action mailed on 7/12/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-7.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a nanowire particularly with wherein the nanowires of the array have their lengthwise directions at a non-zero angle to a polycrystalline silicon substrate, wherein the array is formed by etching the substrate in combination with other elements of the claim 1.

the array having been formed by etching  the substrate composed primarily of polycrystalline silicon in combination with other elements of the claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/SELIM U AHMED/     Primary Examiner, Art Unit 2896